Case 14-16125-amc                   Doc 59   Filed 02/12/19 Entered 02/13/19 13:58:40                 Desc Main
                                             Document     Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT

                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                               1




                 Matthew Maraldo      ‘                :       Chapter 13


                 Debtor         .

                                                       :       Case No; 14-16125



             ORDER GRANTING DEBTOR’S MOTION FOR AUTHORITY TOSELL REAL


        AND NOW, this i               [of
                                          Way
                                          M          ,2019 upon consideration of the Motion of
  Matthew Maraldo, for the Authority to Sell Real Property Free and Clear of Liens and
  Encumbrances,           it IS hereby;

                 ORDERED and DECREED that:

            1.   Notice of the Motion was proper and adequate.

            2.   The Motion is granted and the sale of the real property known as and located 513170
                 Tilton Street, Philadelphia, PA 19134 to “Boon Properties, LLC” as “Buygr” is approved.

        ‘
            3.   The Debtor is authorized to sell the property known as and located at 3170 Tilton Street,
                 Philadelphia, PA 19134 in accordance with the terms and conditions that are set for the in
                 the Agreement for the Sale of Real Estate.

            4.   The Buyer has not assumed any liabilities   of the Debtors.
    '

            5.   The Debtor lS authorized to execute documents that are necessary or appropriate to
                 complete the sale of the property.

            6.   The Agreement of Sale of Real Estate and any related documents or instruments may be
                 modiﬁed, amended or supplemented by the parties in a writing signed by both parties
                 without further Order of Court, provided that any such modiﬁcation, amendment or
                 supplemegt does not have a material adverse effect on the Bankruptcy estate.


            7.   Per Bankruptcy Rule 6004(h), the 14 day stay as to effect     of this Order is hereby waived.

            8.   The mortgage holder on the subject property shall be paid in     full in order for the subject
                 sale to take place.


            9.   The title agent shall pay the Debtor directly in the sum up to $45,950.00 from the sale
                 proceeds at Settlement after the mortgage is satisﬁed in full.
Case 14-16125-amc      Doc 59    Filed 02/12/19 Entered 02/13/19 13:58:40              Desc Main
                                 Document     Page 2 of 2


          title agent shall pay the Chapter 13 Trustee the remaining sale proceeds after the
    10. The
       Debtor receives his $45,950.00 from the sale proceeds.                     .




       FURTHER ORDERED:


                                                                        \\/       H
